2. Hangings in Iran (vote)
- Before the vote:
(IT) Mr President, ladies and gentlemen, I propose putting these amendments at the end of the resolution. I apologise for doing so at the last moment, but it has to do with the UN moratorium on the death penalty, on which Parliament has already expressed a view on three occasions. That is why I believe a purely oral amendment to be acceptable.
The two paragraphs I am proposing are as follows. I shall read them out very slowly in English:
'Calls for the presentation of a resolution, at the next UN General Assembly, with a request to all countries who retain the death penalty to make available to the UN Secretary-General and to public opinion all information on capital punishment and executions, so as to overcome the state secret on the death penalty, which is also a direct cause of a greater number of executions'.
The second paragraph is as follows:
'Calls for the new resolution to foresee the figure of a Special Envoy of the Secretary-General, with the task of monitoring the situation, ensuring maximum transparency in the capital punishment system and favouring an internal process directed at the implementation of the United Nations resolution on the moratorium on executions'.
(IT) I realise that this is, let us say, an additional subject on the issue of Iran, but it is also an issue on which rapid action is needed. I therefore ask you to accept this addition to our resolution.
(Parliament agreed to accept the oral amendment)
author. - Mr President, the two amendments relate firstly to Article 9. We have a specific request from the UNHCR that it not be mentioned in the resolution. I think that this is absolutely acceptable and, according to this amendment, I ask for the words 'starting to notably work together with the UNHCR and others' to be deleted. Please note that in this amendment we also include Mr Hutchinson's oral amendment, in which he also asked for the opposition members to be included.
Concerning recital K, we also had the same request in connection with the same principle that I have already mentioned. Here the words that we ask to be deleted from the resolution are 'under Article 27 of the Fourth Geneva Convention'. It should also be noted here that we are also including Mr Kelam's oral amendment. Given the fact that this is a specific request from the UNHCR, I insist that we should take them into consideration.
on behalf of the PSE Group. - (PT) Mr President, I believe that what has just been said should be corrected. I can guarantee to this House that the United Nations High Commissioner has not at any time suggested this nor is he in agreement with what has just been said by our fellow Member. I therefore call on the House not to vote for what is being proposed. This would call into question the most important point, as underlined by the Commissioner, which is the protection offered by the Geneva Convention to prisoners in Camp Ashraf. We should therefore not accept this amendment as tabled. I must also point out that this would be in total contradiction to what was proposed by my colleague, Mr Hutchinson, and also our fellow Member from the Group of the European People's Party. I therefore vehemently reject this oral amendment.
on behalf of the PPE-DE Group. - (DE) Mr President, I would just like to say that our Group is also opposed to this oral amendment and is of the opinion that the Convention should continue to be mentioned, which is what was negotiated at the beginning of the week.
Mr President, I am really against joining, in recital K, my oral amendment, which is to replace 'ex-members' with 'associates', with deletion of the mention of the Geneva Convention. The Commissioner has just confirmed that the Fourth Geneva Convention applies as well to the inhabitants of Ashraf, so I would like to ask you to support the first part of this amendment, which is the same as Mr Hutchinson's, but to oppose deletion of the mention of the Geneva Convention.
on behalf of the UEN Group. - Mr President, I want to join with the last two speakers, as the UEN Group is also against any changes to the existing oral amendments printed in the files.
author. - (FR) Mr President, I simply wish to confirm that we shall not be supporting the amendment that has been tabled here by our fellow Member, but that we have tabled an oral amendment to Article 9 that takes the same line as that put forward by the Member in question and that we shall of course be standing by this.
(The oral amendments tabled by Mr Romeva i Rueda were not accepted. The oral amendments tabled by Mr Kelam and Mr Hutchinson were accepted.)